Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 5-22 are allowed.
Regarding claim 1, the prior art does not teach or suggest “a method for creating a perforation in a substrate” including the specific arrangement for “moving an entirety of said optical system from said first position to a second position” as set forth in the claimed combination(s).
With respect to claims 2, 5-16, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Regarding claim 17, the prior art does not teach or suggest “A perforation system, comprising: a movable base; a laser mounted in a fixed position on said movable base; a first polygon mirror rotatably mounted on said movable base;” including the specific arrangement for “and a controller configured: to dispose said movable base in a plurality of fixed positions; and to operate said laser and to rotate said first polygon mirror at a fixed rotational speed to define a plurality of perforations throughout a predetermined area of a substrate for each of said plurality of fixed positions of said movable base.” as set forth in the claimed combination(s).
With respect to claims 18-20, these claims depend on claim 17 and are allowable at least for the reasons stated supra.
Regarding claim 21, the prior art does not teach or suggest “A method for creating a perforation in a substrate” including the specific arrangement for “removing material from a substrate, after said reflecting step, by impacting said laser beam on said substrate; repeating said 
With respect to claim 21, this claim depends on claim 21 and is allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180369961 – para. 33 contemplates moving the laser, but not the polygon as well, as claimed; modification to achieve the claimed invention would constitute impermissible hindsight; thus the application  is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872